Name: Commission Regulation (EEC) No 3376/91 of 19 November 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/8 Official Journal of the European Communities 21 . 11 . 91 COMMISSION REGULATION (EEC) No 3376/91 of 19 November 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. 21 . 11 . 91 Official Journal of the European Communities No L 319/9 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 0701 90 511 0701 90 59f 0702 00 101 0702 00 901 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 101 ex 0704 10 90 J 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 101 0705 11 901 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 19J 0708 10 101 0708 10 901 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) 56,54 107,74 16,65 166,91 31,69 111,88 53,72 23,05 79,05 48,42 147,57 45.32 32,74 54.33 71,65 235,64 2391 4533 700 7023 1342 4727 2267 975 3330 2050 6209 1923 1384 2302 3015 9915 448,47 854,86 132,11 1 324,33 249.61 881,91 423,88 182,88 627,00 382,57 1 170,89 357,88 259,75 429.62 568,53 1 869,64 116,16 220,04 34,00 340,89 65,25 229,55 110,06 47,36 161,73 99,63 301,39 93,59 67,27 111,96 146,34 481,25 393.69 752,37 116,27 1 165,55 221,05 781,19 374,08 160,54 552.70 337,79 1 030,51 315,84 228,02 379,00 500,36 1 645,48 12706 24900 3848 38574 7103 24749 11735 5181 18103 10913 34105 10133 7359 12152 16559 54458 43,41 82,39 12,73 127,63 24,39 86.13 41,29 17,70 60,49 37,24 112,84 34,99 25.14 41,89 54,79 180,19 86438 166077 25666 257282 48368 171354 82719 35248 121146 73939 227473 69174 50064 83107 110450 363221 130,84 247,97 38,32 384,15 73,54 258,72 124,09 53,35 182,20 112,24 339,65 105,45 75,78 126,19 164,91 542,34 39,51 76,03 11,75 117,78 22,07 78,54 37.72 16,11 55,66 33.73 104,13 31,22 22,88 37,58 50,56 166,28 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 0708 20 101 0708 20 90) 0708 20 101 0708 20 901 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 1 ex 0804 40 901 Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 122,16 152,01 40,17 123,58 401,43 447,95 60,02 63,90 713,23 89,06 151,15 79,24 98,95 136,60 47,38 46,16 104,09 5140 6396 1701 5200 16890 18848 2525 2705 30060 3747 6399 3334 4174 5747 1993 1942 4379 969,30 1 206,09 317,44 980,53 3185,00 3 554,09 476,27 504,88 5626,73 706,61 1 194,24 628,72 781,50 1 083,80 375,92 366,30 825,88 249,50 310,45 82,67 252,39 819,84 914,84 122,59 131,48 1 460,68 181,88 311,01 161,83 202,59 278,97 96,76 94,29 212,58 853,09 1061,49 280,28 862,97 2803,14 3127,98 419,17 445,78 4977,83 621,89 1 054,46 553,34 690,51 953,86 330.85 322,38 726.86 28233 35130 9055 28560 92771 103522 13872 14403 162425 20581 34069 18313 22594 31568 10949 10669 24055 93,42 116,24 30,90 94,50 306,96 342,54 45,90 49,15 546,18 68,10 116,26 60,59 75,77 104,45 36,23 35,30 79,59 188310 234311 61351 190492 618760 690465 92526 97577 1092598 137275 230809 122144 151536 210554 73032 71 163 160446 281,17 349,85 93,13 284,43 923,89 1 030,96 138,15 148,13 1 645,94 204,97 350,38 182.37 228,30 314.38 109,04 106,25 239,56 86,21 107,27 27,99 87,20 283,27 316,10 42,35 44,52 501,92 62,84 105,31 55,91 69,55 96,39 33,43 32,57 73,45 . V Official Journal of the European CommunitiesNo L 319/10 21 . 11 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 183,85 7735 1 458,69 375,47 1 283,81 42488 140,58 283386 423,13 129,73 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 0805 10 15] 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 55,69 2343 441,92 113,75 388,94 12872 42,59 85854 128,19 39,30 2.60.3 0805 10 19] 0805 10 29 0805 10 39 0805 10 49J  Others 35,28 1484 279,98 72,06 246,41 8155 26,98 54392 81,21 24,90 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 J ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 ] 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 391 0809 10 00 0809 20 101 0809 20 90J ex 0809 30 00 Mandarins . (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 97,70 67,84 65,95 85.45 50,12 99.46 49,32 66,05 91,09 10,32 55,77 130,83 63,69 222,43 75,94 25,50 90,53 224,55 4111 2854 2782 3595 2109 4185 2075 2779 3832 435 2346 5505 2679 9359 3195 1078 3825 9448 775,20 538,27 520,88 678,03 397,68 789,16 391,34 524,09 722,72 81,50 442,49 1 038,05 505,33 1 764,80 602,52 202,14 718,45 1781,61 199.54 138.55 135,03 174,53 102,36 203,13 100,73 134,90 186,03 21,12 113,90 267,20 130,07 454,27 155,09 52,37 185,77 458,59 682,26 473.73 460,23 596.74 350,00 694,54 344.42 461,25 636,07 72,01 389.43 913,59 444.75 1 553,21 530,28 177,93 632,16 1 568,00 22579 15678 15059 19749 11583 22986 11398 15265 21051 2356 12888 30235 14719 51404 17550 5786 20401 51894 74,71 51,87 50.50 65,34 38,32 76,05 37,71 50.51 69,65 7,90 42,64 100,04 48,70 170,09 58,07 19,58 69.52 171,71 150601 104571 101001 131723 77260 153313 76027 101816 140405 15803 85964 201 665 98173 342853 117054 39065 138 679 346118 224,86 156,14 152,17 196,68 115,36 228.91 113,51 152,02 209,64 23,81 128,35 301,11 146,58 511.92 174,77 58,99 209,44 516,80 68,94 47,87 46.36 60,30 35.37 70,18 34,80 46,61 64,27 7,25 39,35 92,32 44,94 156,96 53,58 17,80 63,20 158,45 21 . 11 . 91 Official Journal of the European Communities No L 319/11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 82,65 3490 653,93 169,38 577,04 18814 63,39 126770 190,90 57,88 2.190 0809 40 111 0809 40 19J Plums 166,66 7012 1 322,33 340,37 1 163,79 38516 127,44 256894 383,57 117,60 2.200 0810 10 101 0810 10 90f Strawberries 432,06 18179 3428,01 882,39 3017,02 99849 330,38 665971 994,39 304,88 2.205 0810 20 10 Raspberries 1 089,0 45822 8640,* 2224,11 7604,51 251 675 832,75 1678606 2506,39 768,48 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209 154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.,) 140,16 5897 1 112,06 286,25 978,74 32391 107,18 216045 322,58 98,90 2.230 ex 0810 90 80 Pomegranates 67,11 2823 532,47 137,06 468,63 15509 51,31 103445 154,45 47,35 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 122,62 5159 972,94 250,44 856,29 28339 93,77 189017 282,22 86,53 2.250 ex 0810 90 30 Lychees 470,56 19 799 3733,48 961,02 3285,86 108747 359,83 725315 1 083,00 332,05